Exhibit 10 (a)

PERFORMANCE SHARE AWARD AGREEMENT

UNDER THE

SIGMA-ALDRICH CORPORATION

2003 LONG-TERM INCENTIVE PLAN, AS AMENDED

The following terms (“Terms”) govern the Performance Share Awards issued under
the Sigma-Aldrich Corporation 2003 Long-Term Incentive Plan, as amended (the
“Plan”) with respect to performance share awards granted on or after February 7,
2011:

BACKGROUND

 

  A. The Board of Directors of the Company (the “Board of Directors”) has
adopted, and the Company’s shareholders have approved, the Plan, pursuant to
which performance share incentive awards may be granted to employees of the
Company and its subsidiaries and certain other individuals.

 

  B. The Company desires to grant to Employee a performance share award under
the terms of the Plan and these Terms.

TERMS

 

  1. Grant of Award. Pursuant to action of the Committee (as defined herein),
the Company has granted to the Employee the number of performance shares
(“Performance Shares”) set forth in the Employee’s Performance Share Award
Letter (“Letter”) granted on or after February 7, 2011, subject to the terms,
conditions, and adjustments set forth in this Performance Share Award Agreement
(“Agreement”) and Exhibit A hereto, the Plan and the Letter. The Performance
Shares granted under the Letter are referred to in this Agreement as the “Target
Grant.” Notwithstanding anything herein or in Exhibit A, the Plan or the Letter
to the contrary, this award is subject to the Company’s Financial Restatement
Policy as amended from time to time. This Agreement and these Terms completely
supersede and replace any prior form of terms, conditions, and agreements with
respect to Performance Shares granted under the Plan on and after February 7,
2011.

 

  2. Award Subject to Plan. The award is granted under, and is expressly subject
to, all of the terms and provisions of the Plan, as amended from time to time,
which terms are incorporated herein by reference, this Agreement and the Letter.
The Committee described in Section 3 of the Plan (the “Committee”) has been
appointed by the Board of Directors, and designated by it, as the Committee to
make awards.

 

  3. Performance Period. The performance period for the award begins January 1,
2011, and ends December 31, 2013 (the “Performance Period”).

 

  4. Payment. Subject to early termination of this Agreement below or as
otherwise specifically provided herein, following the end of the Performance
Period but no later than March 15 of the calendar year following the end of the
Performance Period, the Company will deliver to Employee one share of the
Company’s Stock for each then-outstanding Performance Share under the Letter and
subject to this Agreement; except that, the Committee shall take such action as
may be necessary in the opinion of the Company to satisfy all obligations for
withholding of such taxes as provided in Section 7. No fractional Shares shall
be issued, and any fractional Shares shall be rounded down to the nearest whole
Share.

 

  5. Performance Criteria and Adjustments. One half of the Target Grant will
increase or decrease based upon the Company’s three-year average “Return on
Equity” and one half of the Target Grant will increase or decrease based upon
the Company’s three-year average “Revenue Growth” (adjusted for currency but
including acquisitions) during the Performance Period, as described more fully
in Exhibit A hereto (“Performance Criteria”).



--------------------------------------------------------------------------------

  6. Termination of Award.

 

  (a) This Agreement and the Letter will terminate and be of no further force or
effect on the date that Employee is no longer actively employed by the Company
or any of its subsidiaries, whether due to voluntary or involuntary termination
other than on account of death, Disability, Retirement, or involuntary
termination by the Company other than for Cause to the extent specifically
provided herein, prior to the date on which the Performance Period ends.
Employee will, however, be entitled to receive any Stock payable under Section 4
of this Agreement if Employee’s employment terminates after the Performance
Period but before Employee’s receipt of such Stock. The award granted hereunder
shall not be affected by any change in employment responsibilities after the
award is granted, including any change in employment position with the Company
that is otherwise deemed to be ineligible for the grant of an award under the
Plan, so long as the Employee continues to be actively employed by the Company
or any of its subsidiaries.

 

  (b) If Employee’s employment terminates before the end of the Performance
Period on account of Retirement (as defined herein) or involuntary termination
of employment by the Company without Cause, any portion of the award which has
not yet vested shall vest at such time, but only to the extent the Performance
Criteria are achieved, without regard to such termination of employment, and any
payment under Section 4 hereof shall be prorated based on the number of months
in the portion of the Performance Period during which Employee was employed by
the Company. For purposes of determining such prorated amount under this
subsection, Employee shall be deemed to be employed for an entire month if
Employee terminates during such month while employed during the Performance
Period. Without limiting the foregoing, in the event Employee’s employment
terminates before the end of the Performance Period on account of Retirement or
involuntary termination of employment by the Company without Cause, any portion
of the award which vests in accordance with the foregoing sentence shall be
payable at the time and in the manner set forth in Section 4 after the end of
the Performance Period, and such payment which would otherwise be received
hereunder had the Employee remained employed shall be reduced in the same
proportion as the period in the Performance Period during which Employee was not
employed due to such termination. For example, if the Employee’s employment
terminates on account of Retirement on December 31, 2011, and if the target
Performance Criteria are achieved at the end of the Performance Period, Employee
shall be entitled to receive one-third of the Target Grant, payable following
the end of the Performance Period but no later than March 15 of the calendar
year following the end of the Performance Period, subject to all terms and
conditions provided herein.

Notwithstanding anything in the Plan to the contrary, for purposes of this
Agreement, Retirement shall mean the voluntary termination of employment by
Employee after the date on which Employee either (i) attains age sixty five
(65), or (ii) both attains age fifty five (55) and completes seven (7) years of
service with the Company and its affiliates, whether or not such service is
consecutive.

 

  (c) If Employee’s employment terminates before the end of the Performance
Period on account of death or Disability, the award shall vest at the Target
Grant, as though one hundred percent (100%) of the Performance Criteria were
achieved, and any portion of the award which vests in accordance with the
foregoing shall be prorated based on the number of months in the portion of the
Performance Period during which Employee was employed by the Company. For
purposes of determining such prorated amount under this subsection, Employee
shall be deemed to be employed for an entire month if Employee terminates during
such month while employed during the Performance Period. Such amount shall be
payable in the month following such termination on account of death or
Disability.

 

2



--------------------------------------------------------------------------------

  (d) Each outstanding Performance Share hereunder shall immediately and fully
vest at the Target Grant, as though one hundred percent (100%) of the
Performance Criteria were achieved, and any restrictions shall lapse, upon the
occurrence of a Change in Control that occurs while the Employee is employed
with the Company or any of its subsidiaries and before the end of the
Performance Period. Any portion of the award which vests in accordance with the
foregoing shall be payable in the month following such Change in Control, or, if
earlier, at the time and in the manner set forth in Section 4 after the end of
the Performance Period.

 

  7. Tax Withholding. The Company shall withhold from any payment hereunder an
amount of shares of Company Stock sufficient to cover any required withholding
taxes to the extent required by minimum statutory withholding requirements.

 

  8. Non-Transferability. Neither the award nor any rights under this Agreement
or the Letter may be assigned, transferred, or in any manner encumbered except
by will or the laws of descent and distribution, and any attempted assignment,
transfer, mortgage, pledge or encumbrance except as herein authorized, will be
void and of no effect.

 

  9. Definitions: Application of Plan. To the extent not specifically defined in
this Agreement or the Letter, all capitalized terms used in this Agreement and
the Letter will have the same meanings ascribed to them in the Plan. The
Performance Shares are granted to Employee subject to all terms and conditions
of the Plan. These Terms are an integral part of the Letter and should be read
in conjunction therewith.

 

  10. Choice of Law. To the extent not preempted by Federal law, this Agreement
and the Letter and all determinations and actions taken hereunder and thereunder
shall be governed by the laws of the State of Missouri, without giving effect to
principles of conflicts or choice of law rules or principles, and construed
accordingly, except for those matters subject to the General Corporation Law of
Delaware, which shall be governed by such Law, without giving effect to
principles of conflicts laws, and construed accordingly.

 

  11. Adjustment. Appropriate adjustments in outstanding Performance Shares and
payments with respect to such outstanding Performance Shares shall be made by
the Committee to give effect to adjustments made in the number or type of Shares
through a reclassification, stock dividend, stock split or stock combination, or
similar event in accordance with the terms of the Plan.

 

  12. Section 409A. It is intended that this Agreement shall be administered in
a manner that will comply with or meet an exception from Section 409A of the
Code, and this Agreement shall be administered and interpreted in accordance
with such intent. The Committee may adopt rules deemed necessary or appropriate
to qualify for an exception from or to comply with the requirements of
Section 409A of the Code. Notwithstanding anything in this Section to the
contrary, no amendment to or payment under this Agreement will be made unless
permitted under Section 409A of the Code.

 

3



--------------------------------------------------------------------------------

Exhibit A

(Performance Share Award Agreement)

One-half of the Performance Shares in the Target Grant will increase or decrease
based upon the Company’s three-year average Return on Equity (using a 12-month
equity average) and one-half of the Performance Shares in the Target Grant will
increase or decrease based upon the Company’s three-year average Revenue Growth
(adjusted for currency but including acquisitions) during the Performance
Period, in accordance with this Exhibit A.

[Insert Description]

 

4